Mr. Justice Crampton delivered the opinion of the court: On September 23, 1946, after a trial before a judge of the criminal court of Cook County, plaintiff in error was found guilty of the crime of rape and sentenced to the penitentiary for a term of thirty years. Appearing pro se, he has brought the record to this court for review by writ of error. He alleges the evidence of identification is insufficient to establish his guilt, and argues that the testimony of the prosecutrix, being uncorroborated, cannot support the conviction; that it is improbable and unworthy of belief; and that proof of defendant’s good reputation, the absence of any previous criminal record, and evidence tending to establish an alibi, are sufficient to raise a reasonable doubt of guilt. He also asserts that the judgment and sentence resulted from passion and prejudice against him. No bill of exceptions or report of proceedings was presented to the trial judge or filed in the trial court as then required by Rule 70A of this court, (Ill. Rev. Stat. 1945, chap, no, par. 259.70A,) although a purported transcript of testimony, supported by an affidavit of the court reporter, dated September 18, 1947, is attached to the record. As the purported transcript of testimony has not been certified and made a part of the record, its contents are not properly before this court for purposes of review. (People v. Klien, 395 Ill. 449; People v. O’Connell, 411 Ill. 591.) The contentions of plaintiff in error are all based upon matters which can be shown only by a bill of exceptions or report of proceedings, and which do not appear in the common-law record. As plaintiff in error has failed to comply with the requirements of Rule 70A, his assignments of error cannot be considered. The judgment of the criminal court of Cook County is affirmed. J Judgment affirmed.